Case: 16-20475      Document: 00513978711         Page: 1    Date Filed: 05/03/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-20475                                FILED
                                  Summary Calendar                           May 3, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

KEITH DESHAWN STEPHENS, also known as Nook,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-264-1


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Keith Deshawn Stephens pleaded guilty to armed bank robbery, 18
U.S.C. § 2113(a), and discharging a firearm in furtherance of a crime of
violence, 18 U.S.C. § 924(c)(1)(A)(iii). He was sentenced to 210 months on the
robbery charge and 120 months on the firearm charge, for a total of 330 months
of imprisonment, as well as five years of supervised release and $76,290 in
restitution. Stephens appeals the factual basis for his guilty plea to his § 924(c)


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20475    Document: 00513978711       Page: 2   Date Filed: 05/03/2017


                                   No. 16-20475

conviction, arguing that federal armed bank robbery under § 2113(a) is not a
crime of violence and cannot serve as a predicate offense for the § 924(c)
firearm conviction. Specifically, he argues that the residual clause definition
of crime of violence in § 924(c)(3)(B) cannot support his conviction because that
definition is void for vagueness after Johnson v. United States, 135 S. Ct. 2551
(2015).
      The Government has filed a motion for summary affirmance, or in the
alternative, for an extension of time to file a brief. The Government contends
that Stephens’s argument that § 924(c)(3)(B) is void for vagueness based on
Johnson is foreclosed by this court’s decision in United States v. Gonzalez-
Longoria, 831 F.3d 670, 672 (5th Cir. 2016) (en banc), petition for cert. filed
(Sept. 29, 2016) (No. 16-6259)).
      Stephens’s argument is foreclosed by Gonzalez-Longoria, 831 F.3d at
675-77, in which we rejected a Johnson-based challenge to 18 U.S.C. § 16(b),
which includes language nearly identical to that of § 924(c)(3)(B).           The
Government’s motion for summary affirmance is granted.              We deny, as
unnecessary, its alternative motion for an extension of time for briefing, and
we affirm the judgment of the district court.
      Stephens moves to hold the appeal in abeyance until the Supreme Court
decides whether § 16(b) is unconstitutionally vague in Lynch v. Dimaya, 137
S. Ct. 31 (2016) (granting certiorari). The motion is denied. Gonzalez-Longoria
is binding precedent unless overruled by this court en banc or by the Supreme
Court, and a grant of certiorari does not override this court’s precedent. See
Wicker v. McCotter, 798 F.2d 155, 157-58 (5th Cir. 1986).
      JUDGMENT AFFIRMED; MOTION FOR SUMMARY AFFIRMANCE
GRANTED; MOTION FOR AN EXTENSION OF TIME DENIED, MOTION
TO HOLD APPEAL IN ABEYANCE DENIED.



                                        2